Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound 58 in the reply filed on 30 December 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements filed 20 July 2015, 5 January 2016, and 5 May 2016 are acknowledged and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 53-55 and 57-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, and 30 of U.S. Patent No. 9586902. Although the claims at issue are not identical, they are not patentably distinct from each other because examples 35-37, 50, 51, 106, 118, and 124 (column 190, line 47 to column 192, line 67; column 207, line 22 to column 208, line 6; column 82, lines 1-26; column 298, lines 47-65; column 306, lines 22-47).  Pharmaceutical compositions are claimed (claim 30, column 454, lines 41-45).  In the cited examples, the following definitions apply: R5, R7, and R8 are each H; and R6 is cyclohexyl, 2-methyl-thiophene, S-phenyl, pyrrolidine, and a substituted phenyl ring.  

    PNG
    media_image1.png
    126
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    121
    238
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    124
    239
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    117
    262
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    118
    263
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    124
    234
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    256
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    126
    238
    media_image8.png
    Greyscale



Claims 53-55 and 57-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 36 of U.S. Patent No. 9815828. Although the claims at issue are not identical, they are not patentably distinct from each other because example 124 meets the limitation of the examined claims because R5, R6, and R8 are each H and R6 is 2-cyanophenyl (column, 326, lines 40-67).

    PNG
    media_image9.png
    126
    232
    media_image9.png
    Greyscale

Claims 53-55, 57-62, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 30 of U.S. Patent No. 9242968. Although the claims at issue are not identical, they are not patentably distinct from each other because compounds 16 and 17 meet the following limitations of the examined claims: R5, R6, and R8 are each H and R6 is 2-quinoline or indole (columns 47-48).

    PNG
    media_image10.png
    128
    255
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    125
    267
    media_image11.png
    Greyscale



Claims 53-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10597365. Although the claims at issue are not identical, they are not patentably distinct from each other because examples 58, 83, 84, 95, 96 (column 121, lines 20-45; column 143, line 40 to column 5-R8 are each H; R5, R7, and R8 are each H and R6 is phenyl.

    PNG
    media_image12.png
    168
    272
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    354
    285
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    382
    283
    media_image14.png
    Greyscale



s 53-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 18 of U.S. Patent No. 9725441. Although the claims at issue are not identical, they are not patentably distinct from each other because compounds 63, 67, 69, and 93 (columns 61-62; columns 69-70) meet the following limitations of the examined claims: R7 is Me and R5, R6, and R8 are each H; R5, R7, R8 are each H and R6 is Cl, unsubstituted phenyl, 4-fluorophenyl.  

    PNG
    media_image15.png
    109
    180
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    97
    211
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    128
    238
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    128
    259
    media_image18.png
    Greyscale



Allowable Subject Matter
Claims 53-64 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  STRAKOVA (Chemistry of Heterocyclic Compounds, 2006, 42(5), 574-582) describes compound 3d (page 575).  This compound neither anticipates nor renders obvious a compound of the instant application because the carbon of the chain cannot be double-bonded to the benzofuran ring.  Additionally, the bicyclic ring has two oxo groups attached to it and is attached to a different point of attachment than the examined claim set. 

    PNG
    media_image19.png
    177
    283
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    633
    541
    media_image20.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699